

116 HR 1649 IH: To make a technical correction to the ALS Disability Insurance Access Act of 2019.
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1649IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Moulton (for himself, Mr. Fitzpatrick, and Mr. Crow) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo make a technical correction to the ALS Disability Insurance Access Act of 2019.1.Retroactive access to social security disability benefits individuals with amyotrophic lateral sclerosis (ALS)(a)In generalSection 2(b) of the ALS Disability Insurance Access Act of 2019 (Public Law 116–250) is amended by striking applications for disability insurance benefits filed after the date of enactment of this Act and inserting applications for disability insurance benefits approved after the date that is 5 months before the date of enactment of this Act.(b)Effective dateThe amendment made by this section shall take effect as if included in the enactment of the ALS Disability Insurance Access Act of 2019 (Public Law 116–250).